The opinion of the court was delivered by
Hoch, J.:
This is an original proceeding in quo warranto to determine whether, under the provisions of G. S. 1935, 68-1401 to 68-1405, and pursuant to- a resolution by the board of directors of the Kaw Valley Drainage District, as set forth in the record, the defendants, the board of county commissioners of Wyandotte county, are empowered to reconstruct the Twelfth street bridge over the Kaw river in Kansas City, which was recently destroyed by fire.
After full consideration of the matter, we find that the defendants are so empowered; that the provisions of chapter 33 of the Laws of 1903 (special session), insofar as they are inconsistent therewith, have been repealed by the provisions of G. S. 1935, 68-1401 to 68-1405; that the provisions of G. S. 1935, 68-1106, do not apply to the said Twelfth street bridge or to a bond issue for the construction thereof; and that judgment should be for the defendants.
In view of the urgency of the situation as disclosed by the record, this brief announcement is now made, pending a more complete statement in an opinion to follow.
Judgment is for the defendants, together with recovery of the costs of this action.